UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21515 TS&W/Claymore Tax-Advantaged Balanced Fund (Exact name of registrant as specified in charter) 2455 Corporate West Drive Lisle, IL 60532 (Address of principal executive offices) (Zip code) Kevin M. Robinson 2455 Corporate West Drive Lisle, IL 60532 (Name and address of agent for service) Registrant’s telephone number, including area code: (630) 505-3700 Date of fiscal year end: December 31 Date of reporting period: January 1, 2010 - September 30, 2010 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5).The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Schedule of Investments. Attached hereto. TS&W/CLAYMORE TAX-ADVANTAGED BALANCED FUND Portfolio of Investments September 30, 2010 (unaudited) Optional Principal Amount Description Call Provisions Value Long-Term Municipal Bonds — 86.3% Alabama — 5.0% Birmingham Special Care Facilities Financing Authority, Health Care Facilities Revenue, ASSURED Insured, AAA, Aa3 6.00%, 6/1/2039 6/1/19 @ 100.00 Arizona — 1.8% Glendale Western Loop 101, Public Facilities Corp., Third Lien Excise Tax Revenue, Series A, AA, A1 7.00%, 7/1/2033 1/1/14 @ 100.00 California — 5.0% Alhambra Certificates of Participation, Police Facilities 91-1-RMK, AMBAC Insured, NR, NR 6.75%, 9/1/2023 N/A California Statewide Communities Development Authority, American Baptist Homes West, BBB-, NR 6.25%, 10/1/2039 10/1/19 @ 100.00 Manhattan Beach California Unified School District, Capital Appreciation-Election 2008, Series B, AA, Aa2 6.50%, 9/1/2045 (a) 9/1/35 @ 100.00 District of Columbia — 0.6% District of Columbia Water & Sewer Authority, Public Utility Revenue, Series A, AA, Aa2 6.00%, 10/1/2035 10/1/18 @ 100.00 Florida— 0.8% Miami-Dade County Aviation Revenue, Series B, AGM Insured, AAA, Aa3 5.00%, 10/1/2035 10/1/20 @ 100.00 Illinois— 2.6% Illinois Finance Authority Revenue, Refunding Bonds, OSF Healthcare System, Series A, A, A3 6.00%, 5/15/2039 5/15/20 @ 100.00 Kentucky — 3.4% Kentucky Economic Development Finance Authority, Owensboro Medical Health System, Series A, NR, Baa2 6.375%, 6/1/2040 6/1/20 @ 100.00 Kentucky Economic Development Finance Authority, Owensboro Medical Health System, Series B, NR, Baa2 6.375%, 3/1/2040 6/1/20 @ 100.00 Louisiana — 3.9% Louisiana State Citizens Property Insurance Corp. Assessment Revenue, Series C-2-RMKT, ASSURED Insured, AAA, Aa3 6.75%, 6/1/2026 6/1/18 @ 100.00 Massachusetts — 0.9% Massachusetts Development Finance Agency Revenue, Evergreen Center, BBB-, NR 5.50%, 1/1/2035 1/1/15 @ 100.00 Michigan — 15.7% Detroit Michigan Sewer Disposal Revenue, Rols RR II R 11841-1, AGM Insured, AAA, NR (Underlying Obligor: Detroit Michigan Sewer Disposal) 14.35%, 7/1/2017 (b) N/A Detroit Michigan Sewer Disposal Revenue, Refunding-Senior Lien-Series C-1-RMKT, AGM Insured, AAA, Aa3 7.00%, 7/1/2027 7/1/19 @ 100.00 Detroit Michigan Water Supply System Revenue, Refunding-Senior Lien-Series C-RMKT, BHAC/FGIC Insured, AA+, Aa1 5.75%, 7/1/2026 7/1/18 @ 100.00 Detroit Michigan Water Supply System Revenue, Second Lien-Series B-RMKT, AGM Insured, AAA, NR 7.00%, 7/1/2036 7/1/19 @ 100.00 Michigan Finance Authority Educational Facility Revenue, Senior Lien, St. Catherine Siena, Series A, NR, NR 8.50%, 10/1/2045 10/1/19 @ 100.00 Michigan Public Educational Facilities Authority Revenue, Refunding-Limited, Obligation-Landmark Academy, BBB-, NR 7.00%, 12/1/2039 6/1/20 @ 100.00 New Jersey — 2.7% Newark Housing Authority Revenue, South Ward Police Facility, ASSURED Insured, NR, Aa3 6.75%, 12/1/2038 12/1/19 @ 100.00 New York — 16.0% Long Island Power Authority Revenue, Electrical Light and Power Improvements, Series A,A-, A3 6.25%, 4/1/2033 4/1/19 @ 100.00 Metropolitan Transportation Authority Revenue, Transportation, Series 2008C, A, A2 6.50%, 11/15/2028 11/15/18 @ 100.00 New York Liberty Development Corp. Revenue, Refunding Bonds - 2nd Priority - Bank of America,BBB-, NR 6.375%, 7/15/2049 1/15/20 @ 100.00 New York State Dormitory Authority Income Tax Revenue, PIT Education, Series B,AAA, NR 5.75%, 3/15/2036 3/15/19 @ 100.00 New York State Dormitory Authority Revenue, The Bronx-Lebanon Hospital Center,NR, Aa2 6.50%, 8/15/2030 2/15/19 @ 100.00 New York State Dormitory Authority Revenue, Health, Hospital & Nursing Home Improvements, FHA, AAA, Aa2 6.25%, 8/15/2034 8/15/19 @ 100.00 6.00%, 8/15/2038 8/15/19 @ 100.00 New York State Dormitory Authority Revenue, School Districts Financing Program, ASSURED Insured, Series A, AAA, Aa3 5.625%, 10/1/2029 10/1/19 @ 100.00 Pennsylvania — 1.0% Allegheny County Hospital Development Authority Health System Revenue, West Penn, Series 2007A, BB-, B1 5.375%, 11/15/2040 11/15/17 @ 100.00 Puerto Rico — 2.5% Puerto Rico Sales Tax Financing Revenue, Public Improvements, First Sub-Series A, A+, A1 6.00%, 8/1/2042 8/1/19 @ 100.00 Puerto Rico Sales Tax Financing Revenue, Public Improvements, First Sub-Series C, A+, A1 6.50%, 8/1/2035 8/1/20 @ 100.00 Rhode Island — 4.4% Rhode Island State Health & Educational Building Corp. Revenue, Hospital Financing Lifespan Obligation, ASSURED Insured, Series A, AAA, NR (Underlying Obligor: Rhode Island State Health and Educational Building Corp.) 13.33%, 5/15/2017 (b) N/A Rhode Island State Health & Educational Building Corp. Revenue, Hospital Financing Lifespan Obligation, A-, A3 6.375%, 8/15/2021 8/15/12 @ 100.00 Texas — 13.2% Forney Independent School District, Unlimited Tax School Building Bonds, Series A, PSF Guaranteed, AAA, NR 6.00%, 8/15/2037 (c) N/A Frisco Texas Independent School District, School Improvements, Series A, PSF Guaranteed, NR, Aaa 6.00%, 8/15/2038 (c) N/A North Texas Tollway Authority Revenue, Refunding Bonds - 1st Tier, Series A, BHAC Insured, AA+, Aa1 5.75%, 1/1/2040 1/1/18 @ 100.00 North Texas Tollway Authority Revenue, Rols RR II R-11392-1, BHAC Insured, NR, Aa1 (Underlying Obligor: North Texas Tollway Authority) 10.86%, 1/1/2016 (b) N/A Virginia — 5.3% Chesterfield County Economic Development Authority Revenue, Bon Secours Health, Series C-1, AGM Insured, AAA, Aa3 5.00%, 11/1/2042 11/1/20 @ 100.00 Henrico County Economic Development Authority Revenue, Bon Secours Health, Series B-1, ASSURED Insured, AAA, Aa3 4.50%, 11/1/2042 11/1/20 @ 100.00 Henrico County Economic Development Authority Revenue, Bon Secours Health, Series B-2, ASSURED Insured, AAA, Aa3 5.25%, 11/1/2042 11/1/20 @ 100.00 Wisconsin — 1.5% Wisconsin State Health & Educational Facilities Authority Revenue, Aurora Health Care, Series A, NR, A3 5.60%, 2/15/2029 2/15/11 @ 100.00 Wisconsin State Health & Educational Facilities Authority Revenue, Blood Center Southeastern Project, A-, NR 5.75%, 6/1/2034 6/1/14 @ 100.00 Total Long-Term Municipal Bonds — 86.3% (Cost $144,718,853) Number of Shares Value Common Stocks — 46.8% Aerospace & Defense — 2.9% General Dynamics Corp. ITT Corp. Capital Markets — 0.6% Goldman Sachs Group, Inc. (The) Chemicals — 1.6% EI du Pont de Nemours & Co. Commercial Banks — 0.7% Cullen/Frost Bankers, Inc. Commercial Services & Supplies — 0.3% RR Donnelley & Sons Co. Communications Equipment — 0.6% Cisco Systems, Inc. (d) Diversified Financial Services — 1.3% JPMorgan Chase & Co. Diversified Telecommunication — 4.7% AT&T, Inc. Verizon Communications, Inc. Electronic Equipment & Instruments — 1.0% Corning, Inc. Energy Equipment & Services — 0.6% National Oilwell Varco, Inc. Food Products — 2.7% Kraft Foods, Inc. - Class A Unilever NV (Netherlands) Hotels, Restaurants & Leisure — 0.2% Darden Restaurants, Inc. Household Durables — 0.4% Garmin Ltd. (Switzerland) Household Products — 1.0% Kimberly-Clark Corp. Industrial Conglomerates — 1.9% General Electric Co. Siemens AG, ADR (Germany) Insurance — 2.7% MetLife, Inc. Travelers Cos., Inc. IT Services — 1.2% IBM Corp. Multiline Retail — 1.8% Macy's, Inc. Target Corp. Multi-Utilities — 1.3% Centerpoint Energy, Inc. Oil, Gas & Consumable Fuels — 6.1% Chevron Corp. Devon Energy Corp. Exxon Mobil Corp. Royal Dutch Shell PLC, ADR - Class B (United Kingdom) Pharmaceuticals — 7.5% Bristol-Myers Squibb Co. Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. Semiconductors — 1.4% Intel Corp. Software — 1.8% Microsoft Corp. Symantec Corp. (d) Specialty Retail — 1.4% Best Buy Co., Inc. Tobacco — 1.1% Reynolds American, Inc. Total Common Stocks — 46.8% (Cost $81,781,389) Optional Principal Amount Call Provisions Value Corporate Bonds — 17.2% Aerospace & Defense — 0.8% Alliant Techsystems, Inc., BB-, Ba3 6.75%, 4/1/2016 4/1/11 @ 103.38 Triumph Group, Inc., B+, B1 8.00%, 11/15/2017 11/15/13 @ 104.00 Airlines — 0.3% Air Canada (Canada), B+, B2 9.25%, 8/1/2015 (e) 8/1/12 @ 106.94 Auto Manufacturers — 0.6% Oshkosh Corp., BB-, B2 8.25%, 3/1/2017 3/1/14 @ 104.13 Auto Parts and Equipment — 0.8% Cooper Tire & Rubber Co., BB-, B3 8.00%, 12/15/2019 N/A Goodyear Tire & Rubber Co., B+, B1 8.25%, 8/15/2020 8/15/15 @ 104.13 Banks — 0.1% FCB/NC Capital Trust I, BB, Baa2 8.05%, 3/1/2028 3/1/11 @ 102.82 Building Materials — 0.1% Boise Cascade LLC, B+, Caa1 7.125%, 10/15/2014 10/15/11 @ 101.19 Commercial Services — 0.7% Hertz Corp. (The), CCC+, B2 8.875%, 1/1/2014 1/1/11 @ 102.22 Valassis Communications, Inc., BB-, Ba3 8.25%, 3/1/2015 3/1/11 @ 104.13 Containers & Packaging — 0.4% Greif, Inc., BB+, Ba2 7.75%, 8/1/2019 N/A Diversified Financial Services — 1.2% Capital One Capital V, BB, Baa3 10.25%, 8/15/2039 N/A Ford Motor Credit Co. LLC, B+, Ba3 8.70%, 10/1/2014 N/A Goldman Sachs Capital II, BBB, Baa2 5.793%, 6/1/2043 (f) (g) 6/1/12 @ 100.00 Diversified Telecommunications — 1.5% Frontier Communications Corp., BB, Ba2 7.125%, 3/15/2019 N/A NII Capital Corp., BB-,B1 10.00%, 8/15/2016 8/15/13 @ 105.00 Windstream Corp., B+, Ba3 8.625%, 8/1/2016 8/1/11 @ 104.31 Entertainment — 0.8% Regal Entertainment Group, B-, B3 9.125%, 8/15/2018 8/15/14 @ 104.56 Scientific Games Corp., BB-, B1 8.125%, 9/15/2018 (e) 9/15/14 @ 104.06 Food — 0.5% Dean Foods Co., B, B2 7.00%, 6/1/2016 N/A Forest Products & Paper — 0.5% Neenah Paper, Inc., BB-, B1 7.375%, 11/15/2014 11/15/11 @ 101.23 Health Care — 1.1% Community Health Systems, Inc., B, B3 8.875%, 7/15/2015 7/15/11 @ 104.44 DaVita, Inc., B, B2 7.25%, 3/15/2015 3/15/11 @ 102.42 Household Products & Housewares — 0.1% Jarden Corp., B, B1 7.50%, 1/15/2020 1/15/15 @ 103.75 Independent Power Producers — 0.5% NRG Energy, Inc., BB-, B1 8.50%, 6/15/2019 6/15/14 @ 104.25 Insurance — 0.5% Genworth Financial, Inc., BB+, Ba1 6.15%, 11/15/66 (f) 11/15/16 @ 100.00 White Mountain Re Group Ltd. (Bermuda), BBB-, Baa3 6.375%, 3/20/17 (e) N/A Internet & Catalog Retail — 0.3% NetFlix, Inc., BB-, Ba2 8.50%, 11/15/2017 11/15/13 @ 104.25 Iron/Steel — 0.2% Allegheny Technologies, Inc., BBB-, Baa3 9.375%, 6/1/2019 N/A IT Services — 0.3% Unisys Corp., B+, B2 12.50%, 1/15/2016 1/15/12 @ 106.25 Office/Business Equipment — 0.6% Xerox Capital Trust I, BB, Baa3 8.00%, 2/1/2027 2/1/11 @ 101.47 Oil, Gas & Consumable Fuels — 1.0% Bill Barrett Corp., BB-, B1 9.875%, 7/15/2016 7/15/13 @ 104.94 McMoRan Exploration Co., B, Caa1 11.875%, 11/15/2014 11/15/11 @ 105.94 Pharmaceuticals — 0.2% Omnicare, Inc., BB, Ba2 7.75%, 6/1/2020 6/1/15 @ 103.88 Real Estate Investment Trusts — 0.3% Omega Healthcare Investors, Inc., BB+, Ba2 7.00%, 1/15/2016 1/15/11 @ 103.50 Real Estate Management Services — 0.3% CB Richard Ellis Services, Inc., B+, Ba3 11.625%, 6/15/2017 6/15/13 @ 105.81 Retail — 1.5% Dillards, Inc., B+, B3 7.13%, 8/1/2018 N/A Foot Locker, Inc., B+, B1 8.50%, 1/15/2022 N/A Macy's Retail Holdings, Inc., BB+, Ba1 7.60%, 6/1/2025 N/A Semiconductors — 0.6% Advanced Micro Devices, Inc., B+, Ba3 7.75%, 8/1/2020 (e) 8/1/15 @ 103.88 Transportation — 1.4% Kansas City Southern Railway, BB-, B2 8.00%, 6/1/2015 6/1/12 @ 104.00 Overseas Shipholding Group, Inc., BB-, Ba3 8.75%, 12/1/2013 N/A 8.125%, 3/30/2018 N/A Total Corporate Bonds — 17.2% (Cost $30,290,003) Number of Shares Value Preferred Stocks — 7.5% Diversified Financial Services — 2.5% Ameriprise Financial, Inc., 7.75%, A, A3 Bank of America Corp., Series MER, 8.625%, BB, Ba3 BB&T Capital Trust VI, 9.60%, BBB, A3 Deutsche Bank Contingent Capital Trust II, 6.55%, BBB, Baa2 HSBC Holdings PLC, Series 2 (United Kingdom), 8.00%, A-, A3 RBS Capital Funding Trust VII, Series G, 6.08%, CC, B3 Electric — 0.3% Dominion Resources, Inc., Series A, 8.375%, BBB, Baa3 Insurance — 2.5% Aegon NV (Netherlands), 6.50%, BBB, Baa2 Allianz SE (Germany), 8.375%, A+, A3 Aspen Insurance Holdings Ltd. (Bermuda), 7.401%, BBB-, Ba1 (f) ING Groep NV (Netherlands), 7.375%, BB, Ba1 Real Estate Investment Trusts — 2.2% Apartment Investment & Management Co., Series T, 8.00%, B+, Ba3 Brandywine Realty Trust, Series C, 7.50%, NR, NR Capital Automotive REIT, Series A, 7.50%, NR, NR CBL & Associates Properties, Inc., Series C, 7.75%, NR, NR First Industrial Realty Trust, Inc., Series J, 7.25%, CCC+, B2 Health Care REIT, Inc., Series D, 7.875%, BB, Baa3 Kimco Realty Corp., Series G, 7.75%, BBB-, Baa2 PS Business Parks, Inc., Series H, 7.00%, BB+, Baa3 Public Storage, Series M, 6.625%, BBB, Baa1 Regency Centers Corp., Series D, 7.25%, BB+, Baa3 Vornado Realty Trust, Series E, 7.00%, BBB-, Baa3 Total Preferred Stocks — 7.5% (Cost $14,017,200) Total Long-Term Investments - 157.8% (Cost $270,807,445) Principal Amount Short-Term Investments — 10.1% Value Municipal Bonds — 10.1% Indiana — 1.4% Indiana Finance Authority Revenue, Lease Appropriation-A-2, AA+, Aa3 0.30%, 2/1/2037 (h) 10/5/10 @ 100.00 Missouri— 0.9% Missouri Development Finance Board Cultural Facilities Revenue, Nelson Gallery Foundation, Series A, AAA, Aaa 0.30%, 12/1/2033 (h) 10/5/10 @ 100.00 New York — 2.2% City of New York Subseries E5, AAA, Aa1 0.27%, 8/1/2016 (h) 11/1/10 @ 100.00 New York Transitional Finance Authority Subseries 2A, AAA, Aa1 0.30%, 11/1/2022 (h) NA Tennessee — 5.6% Blount County Public Building Authority, Local Government Public Improvements-A-4-A, NR, Aa1 0.76%, 6/1/2032 (h) 10/5/10 @ 100.00 Blount County Public Building Authority, Local Government Public Improvements-D-3-A, AA+, Aa1 0.66%, 6/1/2034 (h) 10/5/10 @ 100.00 Total Short-Term Investments — 10.1% (Cost $18,300,000) Total Investments — 167.9% (Cost $289,107,445) Floating Rate Note Obligations — (3.8%) Notes with interest rates ranging from0.28% to 0.30% on September 30, 2010, and contractual maturities of collateral from 2016 to 2037. (Cost ($6,850,000)) Total Net Investments — 164.1% (Cost $282,257,445) Liabilities in excess of Other Assets — (6.3%) Preferred Shares, at Liquidation Value — (-57.8% of Net Assets Applicable to Common Shareholders or -34.4% of Total Investments) Net Assets Applicable to Common Shareholders — 100.0% ADR American Depositary Receipt AG Stock Corporation AGM Assured Guaranty Municipal Corporation AMBAC Ambac Assurance Corporation ASSURED Assured Guaranty Corporation BHAC Berkshire Hathaway Assurance Corporation FGIC Financial Guaranty Insurance Company FHA Guaranteed by Federal Housing Administration LLC Limited Liability Corporation N/A Not Applicable NV Publicly Traded Company PLC Public Limited Company PSF Permanent School Fund (Texas) REIT Real Estate Investment Trust SE Stock Corporation (a) Security has a step coupon and a convertible feature effective after September 1, 2026 . (b) Inverse floating rate investment. Interest rate shown is that in effect at September 30, 2010. (c) Underlying security related to inverse floating rate investment entered into by the Fund. (d) Non-income producing security. (e) Securities are exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At September 30, 2010, these securities amounted to $2,702,604, which represents 1.49% of net assets applicable to common shares. (f) Floating or variable rate coupon.The rate shown is as of September 30, 2010. (g) Security is a hybrid bond that will convert to a preferred stock on the first call date. (h) Security has a maturity of more than one year, but has variable rate and demand features which qualify it as a short-term security.The rate shown is that earned by the Fund as of September 30, 2010. Ratings shown are per Standard & Poor's and Moody's. Securities classified as NR are not rated. The ratings apply to the credit worthiness of the issuers of the underlying securities and not to the Fund or its shares. All percentages shown in the Portfolio of Investments are based on Net Assets Applicable to Common Shareholders unless otherwise noted. Country Allocation* United States 94.3% Netherlands 1.8% United Kingdom 1.6% Germany 1.3% Bermuda 0.5% Switzerland 0.3% Canada 0.2% * Based on Total Long-Term Investments.Subject to change daily. See previously submitted notes to the financial statements for the period ended June 30, 2010. At September 30, 2010, the cost and related gross unrealized appreciation and depreciation on investments for tax purposes are as follows: Cost of Investments for Tax Purposes Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation Net Tax Unrealized Appreciation on Investments In accordance with ASC 820, Fair Value Measurements and Disclosures, fair value is defined as the price that the Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability.ASC 820 establishes three different categories for valuations.Level 1 valuations are those based upon quoted prices in active markets.Level 2 valuations are those based upon quoted prices in inactive markets or based upon significant observable inputs (e.g. yield curves; benchmark interest rates; indices).Level 3 valuations are those based upon unobservable inputs (e.g. discounted cash flow analysis; non-market based methods used to determine fair valuation).The following table represents the Fund's investments carried on the Statement of Assets and Liabilities by caption and by level within the fair value hierarchy as of September 30, 2010. Description Level 1 Level 2 Level 3 Total (value in $000s) Assets: Municipal Bonds $- $- Common Stocks - - Corporate Bonds - - Preferred Stocks - - Total $ - The Fund adopted the Accounting Standard Update, Fair Value Measurements and Disclosures (Topic 820):Improving Disclosures about Fair Value Measurements which provides guidance on how investment assets and liabilities are to be valued and disclosed. Specifically, the amendment requires reporting entities to disclose i) the input and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements, for Level 2 or Level 3 positions ii) transfers between all levels (including Level 1 and Level 2) on a gross basis (i.e. transfers out must be disclosed separately from transfers in) as well as the reasons(s) for the transfer and iii) purchases, sales, issuances and settlements on a gross basis in the Level 3 rollforward rather than as one net number. The effective date of the amendment is for interim and annual periods beginning after December 15, 2009 however, the requirement to provide the Level 3 activity for purchases, sales, issuances and settlements on a gross basis will be effective for interim and annual periods beginning after December 15, 2010. The Fund values its current Level 2 securities through independent pricing providers who employ matrix pricing models utilizing market prices, broker quotes and prices of securities with comparable maturities and qualities.There were no transfers between Level 1 and Level 2 during the period ended September 30, 2010. Item 2.Controls and Procedures. (a) The registrant’s principal executive officer and principal financial officer have evaluated the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) as of a date within 90 days of this filing and have concluded, based on such evaluation, that the registrant’s disclosure controls and procedures were effective, as of that date, in ensuring that information required to be disclosed by the registrant in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms. (b) There was no change in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940, as amended) that occurred during the registrant’s last fiscal quarter that has materially affected or is reasonably likely to materially affect the registrant’s internal control over financial reporting. Item 3.Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act (17 CFR 270.30a-2(a)), are attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TS&W/Claymore Tax-Advantaged Balanced Fund By: /s/ Kevin M. Robinson Kevin M. Robinson Chief Executive and Legal Officer Date: November 18, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Kevin M. Robinson Kevin M. Robinson Chief Executive and Legal Officer Date:November 18, 2010 By: /s/ Bruce Albelda Bruce Albelda Interim Chief Financial Officer, Interim Chief Accounting Officer and Interim Treasurer Date: November 18, 2010
